

117 HRES 443 IH: Honoring the 50th anniversary of Alligator Records.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 443IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Ms. Schakowsky (for herself, Mr. Schneider, Mrs. Bustos, Mr. Rush, Ms. Kelly of Illinois, Ms. Newman, Mr. García of Illinois, Mr. Quigley, Mr. Casten, Mr. Danny K. Davis of Illinois, Mr. Krishnamoorthi, Mr. Foster, and Ms. Underwood) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONHonoring the 50th anniversary of Alligator Records.Whereas Chicago blues music has its roots deep in the Mississippi Delta and was carried north in the Great Migration of 1916–1970 by the millions of African Americans who migrated to northern industrial cities in search of good jobs and to escape from Jim Crow racism;Whereas Chicago’s blues community nurtured thousands of musicians and dozens of record labels, and the city became the world capital of blues and eventually gave birth to Alligator Records and the rich, soulful Chicago blues heritage and culture that we know and love today;Whereas with nothing but his love of the blues and entrepreneurial spirit, Bruce Iglauer founded Alligator Records in 1971 at the age of 23, using all his savings to record his favorite Chicago blues band, Hound Dog Taylor and the HouseRockers, although the band had no national presence, no booking agent, no manager, no publicist, and played almost entirely in tiny neighborhood clubs on the South and West Sides of Chicago;Whereas beginning with this one album, Iglauer built a blues record label that is now celebrating its 50th birthday;Whereas today, Alligator Records is the largest independent blues label in the world, with over 350 albums and an artist roster that ranges in age from 22 to 78, and has won three Grammy Awards and an astonishing 48 nominations, as well as over 150 Blues Music Awards and over 115 Living Blues Awards; andWhereas Alligator Records has been a driving force in support of Chicago blues and blues music worldwide, and a glowing example of our country’s rich tradition of musical and entrepreneurial spirit: Now, therefore, be itThat the House of Representatives—(1)honors Alligator Records on 50 years of business and celebrates the American cultural legacy of Chicago blues music;(2)encourages the United States Government to take all necessary steps to preserve and advance the art form of Chicago blues music;(3)recommits itself to ensuring that recording labels like Alligator Records and their artists receive fair protection under the copyright laws of the United States for their contributions to culture in the United States; and(4)reaffirms the status of Chicago blues as a unique national treasure.